ATTORNEY GENERAL HENRY HAS ASKED ME TO REVIEW YOUR RECENT REQUEST FOR AN ATTORNEY GENERAL OPINION REGARDING THE BY-LAWS OF A RURAL WATER DISTRICT. UNFORTUNATELY, THIS OFFICE IS UNABLE TO ISSUE AN OFFICIAL OPINION ANSWERING THE QUESTIONS YOU HAVE POSED. I HOPE THE FOLLOWING, HOWEVER, IS HELPFUL TO YOU. YOUR FIRST QUESTION ASKS WHETHER THE BY-LAW YOU HAVE CITED TO US OF THE RURAL WATER DISTRICT IN QUESTION IS REPUGNANT TO THE LAWS OF THE STATE OF OKLAHOMA. TITLE 82 O.S. 1324.7 [82-1324.7] (1981) PROVIDES THAT THE BOARD OF DIRECTORS WILL ADOPT BY-LAWS FOR GOVERNING AND ADMINISTERING THE AFFAIRS OF THE DISTRICT. THE PROVISION NEITHER REQUIRES NOR PROHIBITS ANY PARTICULAR METHOD OR QUOTA FOR DETERMINING REPRESENTATION OF THE CITIZENS OF THE DISTRICT, AND WE FIND NO PROVISION ELSEWHERE IN OKLAHOMA LAW WHICH WOULD CONTRAVENE THE PARTICULAR BY-LAW YOU CITE. WHETHER, AS YOU ASK, THE BY-LAW IN QUESTION IS ENFORCEABLE WOULD BE A FACTUAL DETERMINATION WHICH THIS OFFICE COULD NOT ADDRESS IN AN OFFICIAL OPINION. RATHER, SUCH DETERMINATIONS MUST BE MADE BY A COURT OF LAW.  YOU ALSO ASK WHETHER, SINCE THE BY-LAW ATTEMPTS TO ENSURE REPRESENTATION OF THE USERS OF A CITY OR TOWN, THE BYLAW MAY ALSO BE APPLIED TO ENSURE PROPORTIONATE REPRESENTATION OF NON-CITY RESIDENTS ON THE BOARD. LOGICALLY, IT SEEMS CLEAR THAT THE BY-LAW NECESSARILY DICTATES PROPORTIONATE REPRESENTATION BY NON-CITY RESIDENTS AS WELL. HOWEVER, IF THE BY-LAWS DO NOT PROVIDE FOR ANY PARTICULAR METHOD OF ELECTION OF THE BOARD MEMBERS, AND IF THE ELECTION WAS PROPERLY HELD UNDER THE BY-LAWS AND THE STATUTES GOVERNING SUCH ELECTIONS, THEN IT IS CERTAINLY ARGUABLE THAT IN SPITE OF THE PARTICULAR BY-LAW IN QUESTION BOTH CITY AND NON-CITY MEMBERS OF THE DISTRICT HAVE SPOKEN BY ELECTING THE MEMBERS OF THE BOARD OF DIRECTORS NOW IN QUESTION.  I AM SORRY THIS OFFICE COULD NOT BE OF GREATER ASSISTANCE TO YOU. HOWEVER, AS THE ONLY METHOD OF SETTING ASIDE THE ELECTION WOULD BE EITHER THROUGH THE BY-LAWS OF THE DISTRICT, OR THROUGH THE DISTRICT COURT, THE ISSUES YOU RAISE CANNOT BE RESOLVED THROUGH AN ATTORNEY GENERAL OPINION.  (SUSAN BRIMER LOVING)